Mr. PRESIDING JUSTICE GREEN, specially concurring: I agree that teachers unable to perform their usual functions because of their weakened condition prior to and for a period of time after childbirth are eligible for sick leave within the meaning of section 24 — 6 of the School Code. For that reason, I, toó, would affirm. I do not agree that any isolated actions by the defendant in granting such leave to others would be of sufficient magnitude to require granting of sick leave to plaintiffs if their condition did not meet the requirements of section 24 — 6.